Opinion by
Mb.. Justice Williams,
Three agencies may be employed in assessment of property for taxation. These are the assessors, the board of revision, and the court of common pleas. The assessor’s seek out the taxable property in their respective districts, ascertain the names and residence of the owners, and estimate its actual cash value. The results of their work are arranged in a schedule, or tabulated summary for each ward in the city, which is familiarly known as “ the assessment.” This assessment is returned bjr the assessors who make it to the board of revision. This board examines the work of the assessors, revises and equalizes it, corrects any mistakes that appear in it, and prepares it for examination by the taxables. A day for examination by them is then fixed and notice is given to them that they may appeal from the assessment, as revised, to the board of revision, upon any subject connected with the assessment on which they may desire to be heard. After these applications or ap*517peals by taxables have been heard and such further corrections made by tbe board of revision as are thus brought to its attention, the assessment is completed, subject to the right of any dissatisfied taxable to appeal to tbe court of common pleas. The rate of taxation is now applied to the valuation and the amount chargeable to each taxpajmr is ascertained. A list showing these amounts is prepared for the use of the collector which is commonly called “ the duplicate.” In this city the list is prepared iu triplicate, the third copy being furnished to the city controller, to whom the receiver of taxes is required to report his collections daily. The law provides that the duplicate or list of taxes for any given year shall be placed in the hands of the receiver as early in the year as practicable. To enable them to do this the board of revision bears the appeals of the taxables and completes the assessment in tbe fall preceding the year for which the taxes arc assessed and collected. This is a general glance at the system provided by law for the assessment and collection of taxes in Philadelphia, but this case requires us to consider more particularly tbe position and powers of tbe board of revision. By a succession of statutes this board is authorized to divide the city into assessment districts, appoint the assessors for each, and require them, by a written order or precept addressed to them, to enter upon their work and make returns of it when completed. The board is entitled to exclusive custody and control of tbe assessments when made and of all books and papers relating thereto. Their power over the assessments is defined by the act of 1865. They may “ revise and equalize ” the valuations made by the assessors, and to this end may “ raise or lower the valuation either in individual cases or by wards.” They may also rectify mistakes by making “ valuations where they have been omitted.” They have no original power to make an assessment, but may supply an omission iu tbe work of the assessors. The assessment is therefore primarily the work of the assessors, and the powers of the board of revision extend only, according to the letter and the spirit of the act of 1865, to the work of revision. Tbe objects of revision are two : The equalization of values and consequently of the burden of taxation, and the correction of errors whether of omission or commission. Tims if the assessor has neglected to put a valuation upon any of the property he lias *518listed, the board may supply the omission. If he has wholly overlooked property that should have been listed the board may place it on the list and fix its value. The revision of the assessment being completed the next duty of the board is the computation of the taxes and the issuing of the duplicate to the receiver. But in point of fact the board continues, even after the duplicate is issued, to correct mistakes when discovered; and there seems to be no reason why they should not do so, upon application by, or notice to, the person to be affected by such correction, down to the time of actual payment of the taxes.
In the case in hand the assessor served a notice upon Mr. Williamson, requiring him to make return under oath of his personal estate subject to taxation. He disregarded the notice and made no return. The assessor then did just what the act of June 30, 1885, required him to do. He estimated the taxable personal estate of Mr. Williamson at $45,000, and assessed him with that amount. The board of revision, when they came to revise the assessment, added fifty per cent by way of penalty, in accordance with the direction of the act of 1885, and left the assessment as corrected and revised b3r them to stand at $67,500. The taxes were computed on this basis and placed in the hands of the receiver for collection. Two or three months after all this was done Mr. Williamson died. His executors filed an inventory of the personal estate that came into their hands, amounting to about two and a half millions. On the 12th day of April, 1888, the board of revision made an assessment, without the intervention of the assessor, fixing the amount of the personal estate of Williamson at the time when he should have made his return in the fall of ,1887 at the sum shown to be in the hands of his executors six months later. To this they added fifty per cent by way of penal ty, making the new assessment stand, after its revision, at about four millions of dollars. Upon this they have computed the taxes, and ask that the executors, who have already paid the sum originally demanded b3r the receiver, shall pay the balance now claimed to be due. Our question is, can this new assessment stand?
The statutes conferring and defining the powers to be exercised by the board give the power to make a valuation only where the assessors have omitted to make it. But the assessors *519did not omit to assess Mr. Williamson. Failing to secure a return of his property under the act of 1885, the assessor had a plain statutory duty before him and he discharged it. He estimated, as well as his investigations enabled him to do, the personal estate of Mr. Williamson, and returned his assessment to the board of revision. They might have called the attention of the assessor to his estimate, asked him to renew and extend his investigations and make another estimate, but they did not. On the other hand they adopted the estimate as returned and proceeded to discharge the duty the law put on them by adding fifty per cent thereto by way of penalty. The assessment was then completed. It only remained to compute the taxes, and they did this, and turned the duplicate over to the collecting officer.
But it is urged that the new assessment is valid as the correction of a mistake. If so, who made the mistake ? It does not appear that the assessor did, but it is to be presumed that in view of the data within his reach he estimated the property of Mr. Williamson intelligently. It does not appear that the board made a mistake, for, believing as they must have done that the estimate of the assessor was correct, they added the penalty and finished the work of revision. The trouble was that neither the assessor nor the board had the means of knowing what Williamson’s personal estate was, and unless the fact that they were ignorant as to the extent of his property can be held to be a mistake in judgment as to its value, the new assessment cannot be sustained on this theory. They were not misled by Williamson. If he had made a false return and so misled the board, a very different question would be raised. He simply declined to give any information. He said, in effect, make your examination and estimate and I will abide by it. The assessors accordingly made a regular estimate upon their own knowledge. The board of revision were content to increase it by the addition of the penalty. Months afterward and when Williamson was in the grave, the board examine the inventory filed by his executors and conclude that the assessor should have made a more extensive examination and discovered in some way, what he was at the time unable to discover, the extent of taxable personal estate held by Mr. Williamson; and they accordingly proceed to punish his estate for the want of *520thoroughness of.the assessor. Williamson had a right under the act of 1885 to decline to make the return called for. That act fixed with exactness the consequences of such refusal. The assessor must supply the want of the return with his estimate. The board of revision must add fifty per cent to the estimate and this sum is to stand in lieu of the return as a basis for taxation. The board of revision has undertaken to add a penalty not to be found in the statute. If the taxable happens to die after the computation of his taxes and before their actual payment, they propose to go to the dead man’s strong box, count up, or have his executors do so, his securities, add fifty per cent to their par value to punish the decedent for the assessor’s failure to discharge his duty, and assess a tax upon that basis. This is not nominated in the statutory bond.
But it is urged that the city should have been able to reach the vast estate disclosed by this inventory, and that this is now the only way in which it can be done. This majr be so. But at the proper time the taxing officers might, by the exercise of vigilance in the discharge of their duties, have obtained the information necessary to enable them to approximate the true amount of taxable property held by Williamson. The fault is not his, but theirs. He had a right to refuse to make the return. They had the right to make an assessment to take the place of it. They made it without waiting to secure sufficient knowledge to enable them to make it intelligently. If it be suggested that the city ought not to suffer for the neglect of its officers we assent to the correctness of the general rule, but in this case we are considering a proceeding that is regulated by a statute, and the question is what does it authorize ?
It may be said that the effect of such a holding will be to encourage other persons to decline to make the returns contemplated by the act of 1885. It is enough to say, in answer, that we do not make the law and that the right to refuse the return is given by the act of 1885 and not by us. So the penalty for exercising this right is fixed by the act, and is not under the control of the board of revision.
It follows from what has been said that the ruling of the court below in regard to the city taxes resting on the second and unauthorized assessment was error. The assessment made at the proper time and in the proper manner, having been revised *521and corrected by the board, and used as the basis for the computation of taxes; and the taxes so computed having passed into the hands of the collecting officer two months or more before the death of Williamson, the time for opening the assessment or changing the valuation of the personal securities of the taxable was closed by his death. He could not be served with notice. He could not exercise the right which the law gave him of repenting after the valuation was completed, and making a full return in answer to the original notice. He could not appeal.
The orphans’ court was also in error in holding that our decision In re Williamson’s Estate, 143 Pa. 150, subjects the income for the first year to the collateral inheritance tax. This tax fastens upon so much of the estate as passes to collaterals as it stands at the death of the testator. It comes out of the corpus of the gift upon its descent or transmission, upon the -death of the former owner to the beneficiary. Income accruing subsequently comes not from the testator or intestate but from the property held by or for the use of the legatee or other beneficiary, and is not to be distinguished from income derived by the same persons from any other source.
Upon the remaining question we agree with the court below. The lands of the testator lying in other states which he directed his executors to sell, and the proceeds from which he gave to persons and objects in this state, are converted by the direction to sell. The fund being distributable here is subject to the collateral inheritance tax under the rule stated in Miller v. The Commonwealth, 111 Pa. 321.
The decree of the court below is reversed as to the allowance of the city taxes and the collateral inheritance tax on the income for the first year.
It is affirmed as to the residue.